 



Exhibit 10(t)
CDW CORPORATION
STOCK OPTION AGREEMENT
FOR EMPLOYEES
          CDW Corporation, an Illinois corporation (the “Company”), hereby
grants to the individual (the “Optionee”) named in the award notice attached
hereto (the “Award Notice”) as of the date set forth in the Award Notice (the
“Option Date”), pursuant to the provisions of the CDW 2000 Incentive Stock
Option Plan (the “Plan”), a non-statutory stock option to purchase from the
Company the number of shares of its common stock, $0.01 par value (“Stock”), set
forth in the Award Notice (the “Option”), at the price per share set forth in
the Award Notice, upon and subject to the terms and conditions set forth below,
in the Award Notice and in the Plan. Capitalized terms not defined herein shall
have the meanings specified in the Plan.
          1. Option Subject to Acceptance of Agreement. The Option shall be null
and void unless the Optionee shall accept this Agreement by executing the Award
Notice in the space provided therefor and returning an original execution copy
of the Award Notice to the Company.
          2. Manner of Exercise of Option. Subject to the limitations set forth
in this Agreement, the Option may be exercised by the Optionee (a) by giving
written notice to the Company specifying the number of whole shares of Stock to
be purchased and by accompanying such notice with payment therefor in full (or
by arranging for such payment to the Company’s satisfaction) either (i) in cash,
(ii) by delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of Stock
(to which the Optionee has good title, free and clear of all liens and
encumbrances and which the Optionee either (1) has held for at least six months
or (2) has purchased on the open market) having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the aggregate purchase price
payable by reason of such exercise, (iii) to the extent permitted by applicable
law, in cash by a broker-dealer acceptable to the Company to whom the Optionee
has submitted an irrevocable notice of exercise, (iv) to the extent expressly
authorized by the Committee, through a cashless exercise arrangement with the
Company or (v) by a combination of (i) and (ii), and (b) by executing such
documents as the Company may reasonably request. The Company shall have sole
discretion to disapprove of any election pursuant to clauses (ii)-(v). Any
fraction of a share of Stock which would be required to pay such purchase price
shall be disregarded and the remaining amount due shall be paid in cash by the
Optionee. No certificate representing a share of Stock shall be delivered until
the full purchase price therefor and any withholding taxes thereon, has been
paid (or arrangement made for payment to the Company’s satisfaction).
          3. Termination of Option and Forfeiture of Option Gain. (a) If the
Optionee is employed by, receives compensation from or otherwise is associated
with or has agreed in principle to be employed by or to receive compensation
from or otherwise be associated as an officer, agent, director, employee,
shareholder, consultant or otherwise with a Competitor (as defined in the Plan)
of the Company at any time prior to the expiration of the Option: (i) the Option
shall terminate and be forfeited automatically (if not previously terminated) on
the date the Optionee engages in such activity and (ii) any and all Option
Proceeds (as defined in the Plan) shall be immediately due and payable by the
Optionee to the Company. The remedy provided by this Section shall be in
addition to and not in lieu of any rights or remedies that the Company may have
against the Optionee in respect of a breach by the Optionee of any duty or
obligation to the Company.
          (b) The Optionee agrees that by executing the Award Notice the
Optionee authorizes the Company and its Subsidiaries to deduct any amount or
amounts owed by the Optionee pursuant to Section 3 from any amounts payable by
the Company or any Subsidiary to the Optionee, including, without limitation,
any amount payable to the Optionee as salary, wages, vacation pay or bonus. This
right of setoff shall not be an exclusive remedy and the Company’s or a
Subsidiary’s election not to exercise this right of setoff with respect to any
amount payable to the Optionee shall not constitute a waiver of this right of
setoff with respect to any other amount payable to the Optionee or any other
remedy.
          4. Investment Representation. The Optionee hereby represents and
covenants that (a) any shares of Stock purchased upon exercise of the Option
will be purchased for investment and not with a view to the distribution thereof
within the meaning of the Securities Act of 1993, as amended, and the rules and

 



--------------------------------------------------------------------------------



 



regulations thereunder (the “Securities Act”), unless such purchase has been
registered under the Securities Act and any applicable state securities laws;
(b) any subsequent sale of any such shares shall be made either pursuant to an
effective registration statement under the Securities Act and any applicable
state securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Optionee shall submit a written statement, in a form satisfactory
to the Company, to the effect that such representation (x) is true and correct
as of the date of any purchase of any shares hereunder or (y) is true and
correct as of the date of any sale of any such shares, as applicable. As a
further condition precedent to any exercise of the Option, the Optionee shall
comply with all regulations and requirements of any regulatory authority having
control of or supervision over the issuance or delivery of the shares and, in
connection therewith, shall execute any documents which the Board or the
Committee shall in its sole discretion deem necessary or advisable.
          5. Withholding Taxes. As a condition precedent to the delivery of
Stock upon exercise of the Option, the Optionee shall, upon request by the
Company, pay to the Company in addition to the purchase price of the shares,
such amount as the Company may be required, under all applicable federal, state,
local or other laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to such exercise of
the Option. If the Optionee shall fail to advance the Required Tax Payments
after request by the Company, the Company may, in its discretion, deduct any
Required Tax Payments from any amount then or thereafter payable by the Company
to the Optionee. The Optionee may elect to satisfy his or her obligation to
advance the Required Tax Payments as provided in Section 3.5 of the Plan. No
certificate representing a share of Stock shall be delivered until the Required
Tax Payments have been satisfied in full.
          6. Delivery of Certificates. Upon the exercise of the Option, in whole
or in part, the Company shall deliver or cause to be delivered, subject to the
conditions of this Agreement and the Plan, one or more certificates representing
the number of shares purchased against full payment therefor. The Company shall
pay all original issue or transfer taxes and all fees and expenses incident to
such delivery, except as otherwise provided in Section 5.
          7. Designation as Non-Statutory Stock Option. The Option is hereby
designated as not constituting an Incentive Stock Option. This Agreement shall
be interpreted and treated consistently with such designation.
          8. Notices. All notices, requests or other communications provided for
in this Agreement shall be made, if to the Company, to CDW Corporation, 200
North Milwaukee Avenue, Vernon Hills, Illinois 60061, Attention: Compensation
and Stock Option Committee, and if to the Optionee, to the last known mailing
address of the Optionee contained in the records of the Company. All notices,
requests or other communications provided for in this Agreement shall be made in
writing either (a) by personal delivery, (b) by facsimile with confirmation of
receipt, (c) by mailing in the United States mails or (d) by express courier
service. The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.
          9. Miscellaneous. The Committee shall have the right to resolve all
questions which may arise in connection with the Option or its exercise. Any
interpretation, determination or other action made or taken by the Committee
regarding the Plan or this Agreement shall be final, binding and conclusive.
This Agreement is subject to the provisions of the Plan and shall be interpreted
in accordance therewith. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall acquire any rights hereunder in accordance with this Agreement, the
Award Notice or the Plan. The Award Notice may be executed in two counterparts,
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.

2